Name: 2004/425/EC:Council Decision of 21 April 2004 on the conclusion of an Agreement between the European Community and the United States of America on the Mutual Recognition of Certificates of Conformity for Marine Equipment
 Type: Decision
 Subject Matter: transport policy;  technology and technical regulations;  United Nations;  environmental policy;  marketing;  European Union law;  America;  European construction
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 150/42 COUNCIL DECISION of 21 April 2004 on the conclusion of an Agreement between the European Community and the United States of America on the Mutual Recognition of Certificates of Conformity for Marine Equipment (2004/425/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300, paragraph 2, first subparagraph, first sentence, paragraph 3, first subparagraph, first sentence, and paragraph 4 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Agreement between the European Community and the United States of America on the mutual recognition of certificates of conformity for marine equipment ("Agreement") has been signed, on behalf of the Community, on 27 February 2004 subject to its conclusion. (2) The appropriate internal procedures should be established to ensure the good functioning of the Agreement; it is therefore necessary to delegate to the Commission the power to take certain decisions for its implementation. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the United States of America on the mutual recognition of certificates of conformity for marine equipment is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to transmit, on behalf of the Community, the note provided for in Article 21(1) of the Agreement. Article 3 1. The Commission, assisted by the special committee appointed by the Council, shall represent the Community in the Joint Committee provided for in Article 7 of the Agreement and in any Working Group that may be established according to Article 7(4) of the Agreement. The Commission shall proceed, after consultation with the special committee, to the notifications, exchanges of information and requests for information specified in the Agreement. 2. The position of the Community with regard to decisions to be taken by the Joint Committee shall be determined by the Commission, following consultation of the special committee. 3. A decision relating to terminating the Agreement, according to Article 21(3) thereof, shall be taken by the Council, acting by qualified majority on a proposal from the Commission. Done at Luxembourg, 21 April 2004. For the Council The President J. WALSH